Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered July 11,1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defense counsel seeks to be relieved of his assignment of further representing defendant on the basis that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant’s guilty plea was knowingly, voluntarily and intelligently made and the sentence imposed was statutorily permissible and in accordance with the plea agreement. Accordingly, the judgment of conviction is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.